DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed on June 14, 2022.
Claims 1, 3, 4, 13, 16, 17 have been amended.
Claims 1-20 are pending. 

Response to Arguments
The rejections regarding 35 U.S.C. 103 with respect to Claims 1-7, 13-20 have been withdrawn as the claims have been amended.
Regarding Claims 8-12, Applicant alleges that the proposed combination of references on record was in error/not combinable. However, Applicant relies on previous arguments against combination of references used in amended Claim 1, which are directed to amended features not present in Claims 8-12. Applicant does not further provide any argument why the proposed combination was in error/not combinable. Applicant is reminded that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981 ); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, no response can be provided with respect to the unspecified arguments against the combination of references.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: what the first ratioed inverter is coupled to in the recited limitation of “the first ratioed inverter coupled to invert a power rail voltage of the first power domain” in line 4 of Claim 1. The limitation recites coupling the first ratioed inverter, but it is unclear towards which element this coupling is directed. For this reason, Claim 1 is rejected for being indefinite. 
Claims 2-7 are rejected for the same reasons as above in the rejection of Claim 1 by virtue of being dependent on Claim 1. 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: how glitch detection is performed using the “glitch detection circuit” in line 1 of Claim 1. The limitation recites a glitch detection circuit, but it is unclear how or where the glitch is detected using the ratioed inverters. For this reason, Claim 1 is rejected for being indefinite. 
Claims 2-7 are rejected for the same reasons as above in the rejection of Claim 1 by virtue of being dependent on Claim 1. 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites the limitation of "the supply power glitch detection circuit" in line 1 of Claim 7.  There is insufficient antecedent basis for this limitation in the claim. That is, it is ambiguous as to whether the supply power glitch detection circuit is considered to be distinct from the glitch detection circuit claimed in Claim 1, since Claim 1 does not refer to a “supply power”. 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: how glitch detection is performed using the “detecting a power glitch” in line 1 of Claim 13. The limitation recites a glitch detection circuit, but it is unclear how or where the glitch is detected in conjunction with the other claimed circuit elements. For this reason, Claim 13 is rejected for being indefinite. 
Claims 14-20 are rejected for the same reasons as above in the rejection of Claim 13 by virtue of being dependent on Claim 13. 
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In lines 3-4 of Claim 20, the claim recites the limitation of “on condition the supply voltage in the first power domain is operating within a range that does not cause a trip”. As Claim 13 from which Claim 20 depends has been amended, it is not clear which circuit is being tripped regards to this limitation. For this reason, Claim 20 is rejected for being indefinite. 

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 recites the limitation of “an inverting input of first ratioed inverter”. It is recommended by the Examiner that this limitation be amended to read “an inverting input of a first ratioed inverter”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3-7, 13-14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim et al. (U.S. 2010/0231255 A1) hereinafter referred to as “Kim”, and NPL – “Single Transistor Level Up Shifter”, hereinafter referred to as “Level Shifter”.
Regarding Claim 1:
	Kim discloses the following limitations:
	A glitch detection circuit comprising: a first (Par. [0019], Par. [0070]). Regarding the preamble of a “glitch detection circuit”, note that the body of the claim describes a structurally complete invention and does not define any distinct definition of any of the claimed invention’s limitations. For this reason, the preamble is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. As such, Kim teaches an inverter in a first power domain. For this reason, it is recommended by the Examiner to positively recite the limitation of glitch detection on a power rail.
	(taught by “Level Shifter” below)
	and the first ratioed inverter coupled to invert a power rail voltage of the first power domain (Par. [0019], Par. [0071]). Kim further teaches this inverter inverting a power rail voltage. 

	“Level Shifter” discloses the following limitations not taught by Kim:
	a first ratioed inverter (Page 2, A mosfet and pull-up resistor may be used). NPL – “Level Shifter” teaches implementing an inverter using a MOSFET and a pull-up resistor. NPL – “Level Shifter” further teaches that this design is simple to implement (Page 1, a simple, single directionnal level shifter). This is considered to be a ratioed inverter since the specification describes a ratioed inverter comprising a resistor and transistor in series (Par. [0021], Figure 2). 
	a second ratioed inverter in a second power domain different than the first power domain (Page 2, A mosfet and pull-up resistor may be used; Figure on Page 3).  NPL – “Level Shifter” teaches using a resistor and transistor in series to shift voltage levels to interface with different input/output power domains. This is considered to be in a second power domain different than the first power domain since it is powered by 5V in the diagram compared to the input voltage of 3.3V. 

	Kim does not teach using ratioed inverters or a second power domain. “Level Shifter” however teaches a level shifter in the form of a ratioed inverter, and further teaches that such a design is simple to implement and can be used to level shift output signals to a second power domain.
	References Kim and NPL – “Level Shifter” are considered to be analogous art because they relate to circuit design. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the circuit of Kim with the level shifter of NPL – “Level Shifter” in order to gain the benefit of being able to shift the mode signal output of Kim to a different power domain and a simple inverter design. 

Regarding Claim 3:
	Kim/”Level Shifter” discloses Claim 1.
	Kim further discloses the following limitations:
	 (taught by “Level Shifter” below)
	and a first inverter coupled to a junction node of the first pull-up resistor and the first pull-down transistor (Par. [0019], Par. [0070]). Kim further teaches a second inverter which inverts the output of the first inverter. 

	”Level Shifter” further discloses the following limitation not taught by Kim:
	further comprising: the first ratioed inverter comprising a first pull-up resistor and a first pull-down transistor in series (Page 2, A mosfet and pull-up resistor may be used; Figure on Page 3). As shown in the figure on page 3 in “Level Shifter”, the ratioed inverter comprises a pull-up resistor and a pull-down transistor in series.

	The reasons for motivation/combination of references remain the same as in Claim 1.

Regarding Claim 4:
	Kim/”Level Shifter” discloses Claim 3.
	”Level Shifter” further discloses the following limitation:
	further comprising: the second ratioed inverter comprising a first pull-up resistor and a first pull-down transistor in series; and a second inverter coupled to a junction node of the second pull-up resistor and the second pull-down transistor (Page 2, A mosfet and pull-up resistor may be used; Figure on Page 3, Page 3, you can deal with a logic inversion). As shown in the figure on page 3 in “Level Shifter”, the ratioed inverter comprises a pull-up resistor and a pull-down transistor in series. Regarding the second inverter, “Level Shifter” further teaches that after level shifting is performed, the output is inverted. “Level Shifter” further teaches handling the inversion, suggesting the use of a second inverter coupled to the junction node. 

	The reasons for motivation/combination of references remain the same as in Claim 1.

Regarding Claim 5:
	Kim/”Level Shifter” discloses Claim 4.
	”Level Shifter” further discloses the following limitation:
	the output of the first inverter driving the second pull-down transistor (Page 2, A mosfet and pull-up resistor may be used; Figure on Page 3). Kim and “Level Shifter” were argued to be combined in such a manner that the mode signal of Kim is level shifted using the ratioed inverter of “Level Shifter” in order to gain the benefit of operating in a different power domain. Therefore, the output of the first inverter drives the second pull-down transistor, as “Level Shifter” teaches the input signal driving the pull-down transistor.

	The reasons for motivation/combination of references remain the same as in Claim 1.

Regarding Claim 6:
	Kim/”Level Shifter” discloses Claim 5.
	Kim further discloses the following limitation:
	the first pull-down transistor driven by a power rail of the first power domain (Par. [0019], Par. [0070]). It was previously argued in Kim that the power rail voltage was inverted. In combination with the inverter design taught by “Level Shifter” in which the inverted input drives the transistor, this teaches the claimed limitation. 

Regarding Claim 7:
	Kim/”Level Shifter” discloses Claim 1.
	Kim further discloses the following limitation:
	the supply power glitch detection circuit comprising a tuning circuit (Page 2, A mosfet and pull-up resistor may be used; Figure on Page 3). As argued previously, “Level Shifter” teaches a ratioed inverter. Under the broadest reasonable interpretation, this is considered to be a tuning circuit since ratioed logic is well known in the art to involve a pull-up to pull-down ratio which can be considered to be a tunable quantity.  

Regarding Claim 13:
	Kim discloses the following limitations:
	A method of detecting a power glitch, the method comprising: receiving a supply voltage in a first power domain (Par. [0019], Par. [0070]). Regarding the preamble of a “a method of detecting a power glitch”, note that the body of the claim describes a structurally complete invention and does not define any distinct definition of any of the claimed invention’s limitations. For this reason, the preamble is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
	applying the supply voltage to an inverting input of first (Par. [0019], Par. [0070]). Kim teaches inverting a power rail voltage to a first inverter and eventually producing mode signal.
	and asserting or de-asserting the output signal (Par. [0013]). The mode signal output of Kim indicates a binary choice of an active mode or standby mode, i.e. asserting/de-asserting the output signal. 
	(taught by “Level Shifter” below)

	“Level Shifter” discloses the following limitations not taught by Kim:
	first ratioed inverter (Page 2, A mosfet and pull-up resistor may be used). This limitation was previously shown to be taught by “Level Shifter” in the rejection of Claim 1.
	at an input to a second ratioed inverter in a second power domain (Page 2, A mosfet and pull-up resistor may be used; Figure on Page 3). This limitation was previously shown to be taught by “Level Shifter” in the rejection of Claim 1.

	References Kim and NPL – “Level Shifter” are considered to be analogous art because they relate to circuit design. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the circuit of Kim with the level shifter of NPL – “Level Shifter” in order to gain the benefit of being able to shift the mode signal output of Kim to a different power domain and a simple inverter design. 

Regarding Claim 14:
	Kim/”Level Shifter” discloses Claim 13.
	Kim further discloses the following limitation:
	wherein the output signal in the second power domain is asserted to enable at least one of a chip reset, disabling of secure logic blocks, alerting a master CPU, alerting a controller, shutting off the power rails, and combinations thereof (Par. [0054], Par. [0055]). Kim teaches the mode control signal being used to disconnect the virtual power rail. Under the broadest reasonable interpretation, this is considered to be shutting off the power rail. 

Regarding Claim 16:
	Kim/”Level Shifter” discloses Claim 13.
	Kim further discloses the following limitation:
	(taught by “Level Shifter” below)
	and a first inverter coupled to a junction node of the first pull-up resistor and the first pull-down transistor (Par. [0019], Par. [0070]). Kim further teaches a second inverter which inverts the output of the first inverter. 

	”Level Shifter” further discloses the following limitation not taught by Kim:
	the first power domain comprising a first pull-up resistor and a first pull-down transistor in series (Page 2, A mosfet and pull-up resistor may be used; Figure on Page 3). As shown in the figure on page 3 in “Level Shifter”, the ratioed inverter in the first power domain comprises a pull-up resistor and a pull-down transistor in series.

	The reasons for motivation/combination of references remain the same as in Claim 13.

Regarding Claim 17:
	Kim/”Level Shifter” discloses Claim 16.
	”Level Shifter” further discloses the following limitation:
	the second power domain comprising a second pull-up resistor and a second pull-down transistor in series, and a second inverter coupled to a junction node of the second pull-up resistor and the second pull-down transistor (Page 2, A mosfet and pull-up resistor may be used; Figure on Page 3, Page 3, you can deal with a logic inversion). As shown in the figure on page 3 in “Level Shifter”, the ratioed inverter in the second power domain comprises a pull-up resistor and a pull-down transistor in series. Regarding the second inverter, “Level Shifter” further teaches that after level shifting is performed, the output is inverted. “Level Shifter” further teaches handling the inversion, suggesting the use of a second inverter coupled to the junction node. 

	The reasons for motivation/combination of references remain the same as in Claim 13.

Regarding Claim 18:
	Kim/”Level Shifter” discloses Claim 17.
	”Level Shifter” further discloses the following limitation:
	the output of the first inverter driving the second pull-down transistor (Page 2, A mosfet and pull-up resistor may be used; Figure on Page 3). Kim and “Level Shifter” were argued to be combined in such a manner that the mode signal of Kim is level shifted using the ratioed inverter of “Level Shifter” in order to gain the benefit of operating in a different power domain. Therefore, the output of the first inverter drives the second pull-down transistor, as “Level Shifter” teaches the input signal driving the pull-down transistor.

	The reasons for motivation/combination of references remain the same as in Claim 13.

Regarding Claim 19:
	Kim/”Level Shifter” discloses Claim 18.
	Kim further discloses the following limitation:
	the first pull-down transistor driven by a power rail of the first power domain (Par. [0019], Par. [0070]). It was previously argued in Kim that the power rail voltage was inverted. In combination with the inverter design taught by “Level Shifter” in which the inverted input drives the transistor, this teaches the claimed limitation. 

	Claims 2, 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim/”Level Shifter” and further in view of Hildebrand et al. (U.S. 2017/0177870 A1) hereinafter referred to as “Hildebrand”.
Regarding Claim 2:
	Kim/”Level Shifter” discloses Claim 1.
	Hildebrand discloses the following limitation:
	the first power domain is a real-time clock domain and the second power domain is a system-on-a-chip domain (Par. [0155], In some embodiments, power supply rails that provide power to power domains (the second power domain is a system-on-a-chip domain) other than real-time-clock (RTC) power domain (the first power domain is a real-time clock domain) 1814 may be switched off). The combination of Kim/”Level Shifter”  does not disclose a real-time clock domain or system-on-a-chip domain. Reference Hildebrand teaches however that a SoC may have different power domains, as according to the specification (Par. [0015]), and that one of the power domains may be a real-time clock domain. Hildebrand further teaches that such a configuration, wherein the first domain is the real-time clock domain and the second domain is a system-on-a-chip domain, allows for response to sensor events (Par. [0168], power management logic 1830 may detect a wake-up event and may power up system 1800. For example, a wake-up from an extreme deep sleep state may be triggered by a real-time-clock (RTC) alarm, or by a sensor event).

	The combination of references Kim/”Level Shifter” and reference Hildebrand are considered to be analogous art because they relate to circuit design for system-on-a-chip devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the circuit of Kim/”Level Shifter” with the power domains of Hildebrand in order to gain the benefit of operating in a deep sleep state as in Hildebrand. 

Regarding Claim 15:
	Kim/”Level Shifter” discloses Claim 13.
	Hildebrand discloses the following limitation:
	the first power domain is a real-time clock domain and the second power domain is a system-on-a-chip domain (Par. [0155]). This limitation was previously shown to be taught by Hildebrand in the rejection of Claim 2.

	The combination of Kim/”Level Shifter”  does not disclose a real-time clock domain or system-on-a-chip domain. Reference Hildebrand teaches however that a SoC may have different power domains, as according to the specification (Par. [0015]), and that one of the power domains may be a real-time clock domain. Hildebrand further teaches that such a configuration, wherein the first domain is the real-time clock domain and the second domain is a system-on-a-chip domain, allows for response to sensor events (Par. [0168], power management logic 1830 may detect a wake-up event and may power up system 1800. For example, a wake-up from an extreme deep sleep state may be triggered by a real-time-clock (RTC) alarm, or by a sensor event).
	The combination of references Kim/”Level Shifter” and reference Hildebrand are considered to be analogous art because they relate to circuit design for system-on-a-chip devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the circuit of Kim/”Level Shifter” with the power domains of Hildebrand in order to gain the benefit of operating in a deep sleep state as in Hildebrand. 

Claims 8, 10, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang et al. (CN 103034804 A), hereinafter referred to as “Wang”, and Wikipedia (NPL -”Open Collector”), hereinafter referred to as “Open Collector”, and further in view of Vai (NPL - “VLSI Design”) hereinafter referred to as “Vai”. 
Regarding Claim 8:
	Wang discloses the following limitation:
	A circuit comprising: a supply power glitch detection circuit in a power domain, wherein the supply power glitch detection circuit comprises a first pull-up resistor and a first pull-down transistor in series, and a first inverter coupled to a junction node of the first pull-up resistor and the first pull-down transistor (Page 6 (of untranslated copy), Figure 1, R6, M3, INV; Par. [0012], detecting circuit 21 (A circuit comprising: a supply power glitch detection circuit in a power domain) comprises … resistance R6 (comprises a first pull-up resistor) one end connected with drain electrode of MOS tube M2 (and a first pull-down transistor in series), input terminal of the inverter INV (and a first inverter coupled to a junction node of the first pull-up resistor and the first pull-down transistor)). As argued previously in Claim 3, Figure 1 of Wang shows a glitch detection circuit which comprises the same configuration of circuit components as those claimed.
	(taught by “Open Collector” below)
	(taught by Vai below)

	“Open Collector” discloses the following limitations not taught by Wang:
	and a ratioed inverter in the power domain (Page 1, Par. 6, the output usually consists of an external pull-up resistor (ratioed); Page 1, Par. 2, If the output device is a MOSFET, the output is called open drain (inverter) and it functions in a similar way; Page 2, Par. 7, thus such a device requires an external pull-up resistor connected to the positive voltage rail (in the power domain) (logic 1) in order to provide a logic 1 as output). Wang does not disclose the usage of a ratioed inverter. As argued previously in Claim 1, “Open Collector” discloses a ratioed inverter through an open-drain circuit. “Open Collector” further teaches that this ratioed inverter may be used to perform useful operations such as digital logic (Page 2, Par. 7, Open-drain outputs can be useful for analog weighting, summing, and limiting as well as digital logic), and the example provided operates in a single power domain.
	wherein the ratioed inverter comprises a second pull-up resistor and a second pull-down transistor in series (Page 1, Par. 6, the output usually consists of an external pull-up resistor (the ratioed inverter comprises a second pull-up resistor); Page 1, Par. 2, if the output device is a MOSFET, the output is called open drain (and a second pull-down transistor in series) and it functions in a similar way). As shown in Figure 1 of Page 1 of “Open Collector”, the open collector, and analogously the open-drain circuit, comprises a pull-up resistor and pull-down transistor in series. 

	Vai discloses the following limitation not taught by either Wang or “Open Collector”:
	and a second inverter coupled to a junction node of the second pull-up resistor and the second pull-down transistor (Page 178, Fig. 6.4, assume that the output of an open-drain circuit is used to drive another open drain stage (and a second inverter coupled to a junction node of the second pull-up resistor and the second pull-down transistor), as shown in Fig. 6.4). The combination of Wang/”Open Collector” does not disclose a second inverter being coupled the output of the open-drain circuit. Vai however discloses a design in which the open drain inverter, i.e. the resistor and transistor in series, drives another open drain inverter as seen in Figure 6.4. Vai teaches that this design allows one to determine what an appropriate ratio of resistor/transistor resistances should be (Page 178, the following analysis provides an approach to determine the smallest value of Rpu that produces an acceptable 0 at output Z).

	References Wang, “Open Collector”, and Vai are considered to be analogous art for the same reasons provided above, i.e. they relate to the signaling and design of integrated circuits. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the glitch detection circuit of Wang with the ratioed inverter of “Open Collector” to gain the benefit of performing digital logic operations through the open drain circuit, and further combining with the open drain inverter of Vai in order to gain the ability to determine the ratio of resistances best for the ratioed inverter. 

Regarding Claim 10:
	The combination of Wang/”Open Collector”/Vai discloses Claim 8.
	Wang further discloses the following limitations:
	wherein the power domain is a system-on-a-chip domain (Page 1, Abstract, an attack detection circuit for safe chip and the security chip). The system of Wang is directed towards a system-on-a-chip, therefore the power domain is inherently one which constitutes a system-on-a-chip domain. The reasons for motivation/combination of references remain the same as in Claim 8.

Regarding Claim 11:
	The combination of Wang/”Open Collector”/Vai discloses Claim 8.
	“Open Collector” further discloses the following limitation:
	the output of the first inverter driving the second pull-down transistor (Page 1, Figure 1, IC Output -> Base Input). As argued previously in Claim 5, the glitch detection circuit of Wang and the open-drain circuit of “Open Collector” may be combined so that the output of the glitch detection circuit is connected to the input of the ratioed inverter as per Figure 1 of “Open Collector”. The reasons for motivation/combination of references remain the same as in Claim 8. 

Regarding Claim 12:
	The combination of Wang/”Open Collector”/Vai discloses Claim 8.
	Wang further discloses the following limitation:
	the first pull-down transistor driven by a power rail of the power domain (Page 6 (of untranslated copy), Figure 1, VDD, M2). As argued previously in Claim 6, the first pull-down transistor in the glitch detection circuit of Wang is shown in Figure 1 of Wang to be connected to VDD and GND, thereby being driven by the power rail of the power domain in which the circuit operates. The reasons of motivation/combination of references remain the same as in Claim 8.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang/”Open Collector”/Vai, and further in view of Hildebrand. 
Regarding Claim 9:
	The combination of Wang/”Open Collector”/Vai discloses Claim 8.
	Hildebrand discloses the following limitation not taught by the combination of Wang/”Open Collector”/Vai:
	wherein the power domain is a real-time clock domain (Par. [0149], SoC device 1810 may include a processor 1812, a real-time-clock (RTC) power domain 1814 (wherein the power domain is a real-time clock domain)). The combination of Wang/”Open Collector”/Vai does not disclose a real-time clock power domain. As argued previously in Claim 2, system-on-a-chip devices may include a real-time clock power domain, and this is disclosed by Hildebrand and supported by the specification (Par. [0015], Generally, SoCs have multiple voltage domains, each operating at a different voltage. Various voltage domains may include RTC). Furthermore, Hildebrand further teaches that operation within the real-time clock power domain allows for response to sensor events (Par. [0168], power management logic 1830 may detect a wake-up event and may power up system 1800. For example, a wake-up from an extreme deep sleep state may be triggered by a real-time-clock (RTC) alarm, or by a sensor event).
	The combination of references Wang/”Open Collector”/Vai and reference Hildebrand are considered to be analogous art because they relate to security mechanisms for system-on-a-chip devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the glitch detection circuit of Wang/”Open Collector”/Vai with the real-time clock domain of Hildebrand in order to gain the benefit of responding to glitch events even in a deep sleep state as in Hildebrand.  	

	Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim et al. (U.S. Pub. No. 2003/0226082 A1) hereinafter referred to as “Kim-82”, and NPL – “Level Shifter”. 
Regarding Claim 20:
	Kim-82 discloses the following limitations:
	A method of detecting a power glitch, the method comprising: receiving a supply voltage in a first power domain; applying the supply voltage to an inverting input of first (Fig. 1, Par. [0026], Par. [0030], Par. [0046]). Kim-82 teaches using a comparator to perform glitch detection, such that it further drives a buffer 160, which is disclosed in an embodiment to be a single inverter. Since the structure of the ratioed inverter is not explicitly claimed, under the broadest reasonable interpretation, this is considered to be applying a supply voltage to an inverting input, as Kim-82 applies a supply voltage and it ultimately drives the inverter. 
	(taught by “Level Shifter” below)
	wherein the output signal indicates an operating condition in the first power domain such that: on condition the supply voltage in the first power domain is operating within a range that does not cause a trip, the output signal indicates a normal operating condition to the second power domain and is asserted in the second power domain (Par. [0047]). Kim-82 teaches a low glitch detection in which the output signal of the buffer is set to high when a glitch is absent, i.e. asserted in the second power domain. 
	and on condition the supply voltage in the first power domain is operating within a range that causes a trip, the output signal indicates an abnormal operating condition to the second power domain and is de-asserted in the second power domain (Par. [0048]). Kim-82 teaches a low glitch detection in which the output signal of the buffer is set to low when a glitch is detected, i.e. de-asserted in the second power domain. 

	“Level Shifter” discloses the following limitations not taught by Kim-82:
	first ratioed inverter (Page 2, A mosfet and pull-up resistor may be used). NPL – “Level Shifter” teaches implementing an inverter using a MOSFET and a pull-up resistor. NPL – “Level Shifter” further teaches that this design is simple to implement (Page 1, a simple, single directionnal level shifter). This is considered to be a ratioed inverter since the specification describes a ratioed inverter comprising a resistor and transistor in series (Par. [0021], Figure 2). 
	and asserting or de-asserting the output signal at an input to a second ratioed inverter in a second power domain (Page 2, A mosfet and pull-up resistor may be used; Figure on Page 3).  NPL – “Level Shifter” teaches using a resistor and transistor in series to shift voltage levels to interface with different input/output power domains. This is considered to be in a second power domain different than the first power domain since it is powered by 5V in the diagram compared to the input voltage of 3.3V. In combination with the output signal taught by Kim-82, this teaches the claimed limitation of asserting/de-asserting to an input of a second ratioed inverter in a second power domain.

	Kim-82 does not teach using ratioed inverters or asserting a signal to a second power domain. “Level Shifter” however teaches a level shifter in the form of a ratioed inverter, and further teaches that such a design is simple to implement and can be used to level shift output signals to a second power domain.
	References Kim-82 and NPL – “Level Shifter” are considered to be analogous art because they relate to circuit design. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the glitch detection circuit of Kim-82 with the level shifter of NPL – “Level Shifter” in order to gain the benefit of being able to shift the mode signal output of Kim to a different power domain and a simple inverter design. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN V VO whose telephone number is (571)272-2505. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on  (571)272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.V.V./Examiner, Art Unit 2431 
                                                                   
/TRANG T DOAN/Primary Examiner, Art Unit 2431